Citation Nr: 0716000	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for asbestosis, to include 
as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO 
before the undersigned Veterans Law Judge in May 2006.  In 
May 2006, the Board granted the veteran's motion to advance 
his appeal on the docket pursuant to the provisions of 
38 C.F.R. § 20.900(c).


FINDING OF FACT

Asbestosis was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is asbestosis otherwise related to such service, 
including any exposure to asbestos during service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

In this case, in an August 2004 letter, the RO provided 
timely (i.e. prior to the rating decision on appeal) notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection claims, as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  

The Board notes that the veteran did not receive notice as to 
the information and evidence needed to substantiate increased 
rating and earlier effective date claims until a March 2006 
letter.  As such, the VCAA notice, with respect to these two 
elements, was deficient as to timing and the error is 
presumed prejudicial.  Nevertheless, the Board finds that 
such presumption of prejudice is rebutted because in light of 
the denial of entitlement to service connection for the claim 
on appeal, any question as to the disability rating or 
effective date to be assigned is rendered moot.  Moreover, 
given the length of the appeal period and the fact that the 
veteran was provided notice as to the evidence and 
information necessary to establish disability ratings and 
effective dates in March 2006 and was given ample time to 
respond to this notice before his claim was re-adjudicated in 
February 2007, the Board finds that the veteran has been 
given an essential opportunity to advance his claim.  Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(recognizing that a review of the entire record, in relation 
to 38 U.S.C.A. § 7104(a), and examination of various 
predecisional communications, can assist in determining 
whether the veteran had been "afforded a meaningful 
opportunity to participate in the adjudication").

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination and etiology opinion in relation to 
his claim.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993).  It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

Turning to the case at hand, the veteran's service medical 
record contain no complaints or diagnosis of asbestosis.  The 
veteran's service records reflect that he served aboard a 
Navy ship as an aviation ordnanceman.  As noted above, the 
Court has determined that shipboard service in and of itself 
does not create a presumption of exposure to asbestos.  The 
veteran's service records do not reflect any specific 
exposure to asbestos, although the Board notes the veteran's 
contentions that he was exposed to asbestos in the service.  
According to Navy documents, the likelihood of exposure to 
asbestos for a person who served as an aviation ordnanceman 
is minimal.  

The record reflects that the veteran reported having 
significant occupational exposure to asbestos subsequent to 
naval service.  A private medical examination report from 
October 2001 shows that the veteran reported a 40-year 
history of smoking one pack of cigarettes a day and that 
through his employment as a welder and pipe fitter, his 
exposure to asbestos dust was "extensive."  A separate 
October 2001 intake form from a private medical provider 
shows that the veteran reported starting smoking at 18 years 
of age and quitting smoking at 70 years of age, which amounts 
to a more than 50-year smoking history.

A June 2006 letter from B.B., M.D., states that the veteran's 
May 2005 chest x-ray showed a one cm. linear calcification in 
the chest.  Dr. B.B. stated that such calcification is 
usually attributed to the affect of asbestos inhalation and 
it implies some degree of asbestos lung involvement or 
asbestosis.  Dr. B.B. stated that, based on the veteran's 
medical history, it is most likely that his exposure to 
asbestos was during his time in the U.S. Navy and that he 
believed it was reasonable to say that the likelihood of the 
veteran's asbestosis is "greater than 51% related to" the 
veteran's exposure to asbestos while in the Navy.  

A September 2006 VA examination report shows that the 
examiner reviewed the veteran's medical records and noted the 
veteran's two years of service in the Navy and his subsequent 
20-year career in pipefitting.  The veteran stated that he 
had significant exposure to asbestos during his active duty 
service in the Navy.  He stated that after the Navy, he 
worked on and off for 30 years as a pipefitter and he was a 
smoker for 50 years.  The veteran denied any nocturnal 
paroxysmal dyspnea and unusual shortness of breath.  He 
stated that he could walk on the treadmill for 30 minutes at 
about three to four miles per hour without any unreasonable 
shortness of breath.  He denied the use of an inhaler.  

The examiner stated that the veteran's pulmonary function 
test from October 2001 showed a mixed disorder with both 
bronchospastic reversible changes and obstructive non-
reversible changes.  The examiner's final diagnosis was 
emphysema with chronic obstructive pulmonary disease (COPD).  
The examiner stated that it was his opinion that the 
veteran's lung condition was less likely than not caused by 
his military exposure to any asbestos.  The examiner noted 
that the veteran's emphysema and COPD were more likely to be 
a result of his smoking for 50 years and subsequent exposure 
to asbestos as a civilian pipefitter.  The examiner stated 
that it should also be noted that there was no direct 
evidence in the veteran's claims file that indicated that a 
positive diagnosis of asbestosis had been made by biopsy, 
even though x-rays from his private physician show a one cm. 
linear calcification in the dome of the right hemidiaphragm.  
The examiner also noted that the veteran was much less 
limited in pulmonary function that one would expect from an 
early exposure to asbestos.  In an October 2006 addendum, the 
examiner stated that examination of the veteran's chest 
revealed no rhonchi or wheezes.  His AP diameter was slightly 
increased and his breath sounds were somewhat distant and 
diminished.  

Initially the Board notes that it is unclear from the record 
that the veteran even has a current diagnosis of asbestosis.  
The June 2006 letter from Dr. B.B. states that the veteran's 
chest x-ray shows results "usually attributed to 
asbestosis"; however, this is not a diagnosis of asbestosis.  
The September 2006 VA examination report contains diagnoses 
of emphysema with COPD, but not of asbestosis.  In any event, 
regardless of the current diagnosis, the medical evidence 
clearly shows a current lung disability.  However, the 
medical evidence of record preponderates against a finding 
that the veteran's current lung disability is related to his 
active duty service, to include his exposure to asbestos.  

As noted above, there is one medical opinion of record which 
indicates that the veteran currently has a diagnosis of 
asbestosis attributable to asbestos exposure during active 
duty service and one medical opinion of record which shows 
that the veteran's current lung disabilities are more likely 
related to his long history of smoking and civilian exposure 
to asbestos.  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. 444, 448-9 (2000).  

The Board finds the June 2006 medical opinion from Dr. B.B. 
to have low probative value for several reasons.  Once again, 
the Board notes that Dr. B.B. does not definitively diagnose 
the veteran with asbestosis.  The opinion states that the 
type of calcification shown on the veteran's chest x-ray is 
"usually attributed to the affect of asbestos inhalation and 
implies some degree of asbestos lung involvement or 
asbestosis."  The Board notes that 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and the Court has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); See also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Therefore, the Board finds that the opinion expressed by Dr. 
B.B. that the calcification on the veteran's chest x-ray 
results are "usually attributed" to the affect of asbestos 
inhalation and "imply" asbestosis is too speculative in 
nature to be highly probative as to whether the veteran has a 
current diagnosis of asbestosis.  Moreover, the Board finds 
that the medical opinion has little probative value because 
it is unclear if the physician had access to the veteran's 
service medical records prior to providing his opinion.  
Finally, the Board notes that the physician did not provide 
any rationale as to why, in his opinion, the veteran's 
current lung disability was etiologically attributable to the 
veteran's two years of Navy service in spite of a 20-30 year 
history of exposure to asbestos as a civilian pipefitter and 
a 40-50 year history of smoking.

On the other hand, the Board finds the September 2006 VA 
medical opinion to be highly probative for two reasons.  
First, the Board notes that it is clear that the examiner 
reviewed the veteran's entire claims file, including the June 
2006 opinion letter from Dr. B.B., prior to providing his 
medical opinion  Second, the examiner provides a clear 
rationale for attributing the veteran's current lung 
disability to his smoking and civilian exposure to asbestos, 
noting that the veteran's current presentation of minimal 
limitation to pulmonary function is inconsistent with someone 
who had early exposure to asbestos.  

For these reasons, the Board finds that the September 2006 VA 
medical opinion should be afforded greater probative value 
than the June 2006 medical opinion from Dr. B.B.  As such, 
the evidence preponderates against a finding that entitlement 
to service connection for asbestosis is warranted, to include 
as due to exposure to asbestos.

In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for asbestosis, to include 
as due to exposure to asbestos, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


